Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION

1. Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I. Claims 206-1-226, drawn to an ActRIIB polypeptide comprising an amino acid sequence that is at least 85% identical to an amino acid sequence that begins at any one of amino acids 20to 29 of SEQ ID NO: 2 and ends at any one of amino acids 109 to 134 of SEQ ID NO: 2, wherein the polypeptide comprises a lysine at the position corresponding to position 82 of SEQ ID NO: 2
II. Claim 227, drawn to a method for making an ActRIIB polypeptide.
III. Claims 228-233, drawn to a method of treating a muscle-related disorder in a patient, comprising administering to a patient in need thereof an ActRIIB polypeptide.
2. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons:
 lack unity of invention because the groups do not share the same or corresponding technical feature. 
Invention Groups I-III  lack unity of invention because even though the inventions of these groups require the technical feature of an ActRIIB polypeptide comprising an amino acid sequence that is at least 85% identical to an amino acid sequence that begins at any one of amino acids 20to 29 of SEQ ID NO: 2 and ends at any one of amino acids 109 to 134 of SEQ ID NO: 2, wherein the polypeptide comprises a lysine at the position corresponding to position 82 of SEQ ID NO: 2, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2015/192111 A1. WO 2015/192111 A1 teaches an ActRIIB polypeptide comprising an amino acid sequence that is at least 85% identical to the amino acid sequence of SEQ ID NO: 2. WO 2015/192111 A1 further teaches mutations at amino acid residues at one or more positions K55, F82 or L79 (page 12, lines 14-18). 
Accordingly, Groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept. Thus, unity of invention is lacking and restriction is appropriate.

Species Election
3. This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

(ii). various muscle-related disorders as recited in claim 231.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 206 and 229.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: the species listed above are not regarded as being of similar nature because each of (i) represents a distinct chemical entity, whereas each of (ii) represents a distinct pathological disease.   
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48 (b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48 (b) and by the fee required under 37 CFR 1.17 (I). 

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/                                                                                                                                                                                                  Primary Examiner, Art Unit 1646
April 7, 2021